F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                               JUL 28 1998
                                    TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                    Clerk

 SHAWN D. YOUNGER,

          Plaintiff-Appellant,
 v.
                                                            No. 98-5003
 JAMES L. SAFFLE, in his official                     (D.C. No. 96-CV-818-B)
 capacity; LANNY WEAVER; RON                       (Northern District of Oklahoma)
 CHAMPION; CHARLES ARNOLD,

          Defendants-Appellees.




                                 ORDER AND JUDGMENT*


Before PORFILIO, KELLY, and HENRY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore ordered

submitted without oral argument.




      *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. This court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       This is an action initiated pro se under 28 U.S.C. § 1983 for damages related to

two incidents which occurred in state penal institutions. The first is a claim of denial of

constitutional rights related to a prison disciplinary action. The second is a claim for

damages resulting from injuries allegedly sustained by plaintiff at the hands of a cellmate.

Counsel was appointed in the district court to represent plaintiff when his health would

not permit him to continue his own representation. Judgment was entered for the

defendants after a bench trial, and this appeal followed.

       The appeal, however, stretches credulity, challenges traditional concepts of

justiciability, and teeters on the brink of frivolity. Its futility is underscored by counsel’s

quotation of the dissent of Justice Stevens in United States v. Scheffer, 118 S. Ct. 1261

(1998), as his only authority for his argument the plaintiff has a constitutionally

guaranteed right to demand that he and all witnesses in a prison disciplinary proceeding

be subjected to a polygraph examination. In Scheffer, Justice Stevens opined that a

blanket rule denying use of polygraphs in military courts is unconstitutional because it

impinges upon a defendant’s right to a defense. Despite the fact the opinion has little

bearing on the issue plaintiff has raised, it should be hardly surprising that if Justice

Stevens’ contention did not sway the Court, we surely cannot consider it persuasive

authority in this case. Suffice to say, the district court properly concluded a state inmate

has no constitutional right to the use of a polygraph in a prison disciplinary hearing. See


                                              -2-
United States v. Tsosie, 986 F.2d 1431, 1993 WL 34780 (10th Cir. 1993) (unpublished)

(Denial of defendant’s use of a polygraph in his defense is not a denial of due process.).

       Plaintiff next claimed the Oklahoma Director of the Department of Corrections, in

his official capacity, is liable in damages because plaintiff was placed in a cell with a

prisoner who was “known by the prison staff as a serious threat to himself and his unit.”

The district court held the Director was not a “proper defendant,” citing Harlow v.

Fitzgerald, 457 U.S. 800 (1982), and denied the claim.

       On appeal, counsel argues the Director is responsible “for the operational policies

of penal institutions and thus ultimately responsible for Younger’s cell assignment.”

Counsel does not address the state’s Eleventh Amendment argument nor does he address

our line of cases mandating personal participation as a predicate to § 1983 liability.

Bennett v. Passic, 545 F.2d 1260, 1262-63 (10th Cir. 1976); Mee v. Ortega, 967 F.2d

423, 430-31 (10th Cir. 1992). Furthermore, because plaintiff did not identify a specific

individual who was responsible for his cell placement, he cannot maintain an action

against the Director based on respondeat superior liability. See Andrews v. Philadelphia,

895 F.2d 1469, 1488 (3d Cir. 1990).

       JUDGMENT AFFIRMED.


                                           ENTERED FOR THE COURT

                                           John C. Porfilio
                                           Circuit Judge


                                             -3-